

115 HR 7313 IH: Advancing Grid Storage Act of 2018
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7313IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Takano (for himself and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to carry out an energy storage research program, loan program,
			 and technical assistance and grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Grid Storage Act of 2018. 2.DefinitionsIn this Act:
 (1)Energy storage systemThe term energy storage system means a system or strategy that improves the ability to shift the dispatch of energy in time, across multiple timescales.
 (2)IslandingThe term islanding means a distributed generator or energy storage device continuing to power a location in the absence of electric power from the primary source.
 (3)LoanThe term loan has the meaning given the term direct loan in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). (4)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that—
 (A)acts as a single controllable entity with respect to the grid; and (B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode.
 (5)Renewable energy sourceThe term renewable energy source includes— (A)biomass;
 (B)geothermal energy; (C)hydropower;
 (D)landfill gas; (E)municipal solid waste;
 (F)ocean (including tidal, wave, current, and thermal) energy; (G)organic waste;
 (H)photosynthetic processes; (I)photovoltaic energy;
 (J)solar energy; and (K)wind.
 (6)SecretaryThe term Secretary means the Secretary of Energy. 3.Energy storage research program (a)In generalThe Secretary shall carry out, within the Office of Electricity Delivery and Energy Reliability, a program for the research of energy storage systems.
 (b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000. 4.Energy storage system demonstration and deployment loan program (a)Loan program (1)In generalSubject to the provisions of this subsection and subsections (b) and (c), the Secretary shall carry out a program to provide to eligible entities—
 (A)loans for the demonstration and deployment of energy storage systems in a specific project; and (B)loans to provide funding for programs to finance the demonstration and deployment of multiple energy storage systems through a revolving loan fund, credit enhancement program, or other financial assistance program.
 (2)EligibilityEntities eligible to receive a loan under paragraph (1) include— (A)a State, territory, or possession of the United States;
 (B)a State energy office; (C)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b));
 (D)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and
 (E)an electric utility, including— (i)a rural electric cooperative;
 (ii)a municipally owned electric utility; and (iii)an investor-owned utility.
 (3)Selection requirementsIn selecting eligible entities to receive a loan under this section, the Secretary shall, to the maximum extent practicable, ensure—
 (A)regional diversity among eligible entities that receive the loans, including participation by rural States and small States; and
 (B)that specific projects selected for loans— (i)expand on the existing technology demonstration and deployment programs of the Department of Energy; and
 (ii)are designed to achieve 1 or more of the objectives described in paragraph (4). (4)ObjectivesEach demonstration and deployment project selected for a loan under paragraph (1) shall include 1 or more of the following objectives:
 (A)With respect to energy storage systems, the improvement of— (i)the feasibility of microgrids or islanding; or
 (ii)the transmission and distribution capability to improve reliability in rural areas, including high energy cost rural areas.
 (B)Use of energy storage systems to improve the security of emergency response infrastructure. (C)Integration of energy storage systems with a renewable energy resource production source, at the source or away from the source.
 (D)Use of energy storage systems to provide ancillary services for grid management. (E)Advancement of power conversion systems to make the systems smarter, more efficient, able to communicate with other inverters, and able to control voltage.
 (F)Use of energy storage systems to optimize transmission and distribution operation and power quality to address overloaded lines and maintenance of transformers and substations.
 (G)Use of energy storage systems for peak load management of homes, businesses, and the grid, particularly to offset investments in new grid capacity.
 (H)Use of energy storage system devices to meet electricity demand during nonpeak generation periods to make better use of existing grid assets.
 (5)Restriction on use of fundsAny eligible entity that receives a loan under paragraph (1) may only use the loan to fund programs relating to the demonstration and deployment of energy storage systems in households, businesses, and communities.
				(b)Loan terms and conditions
 (1)Terms and conditionsNotwithstanding any other provision of law, in providing a loan under this section, the Secretary shall provide the loan on such terms and conditions as the Secretary determines, after consultation with the Secretary of the Treasury, in accordance with this section.
 (2)Specific appropriationNo loan shall be made unless an appropriation for the full amount of the loan has been specifically provided for that purpose.
 (3)RepaymentNo loan shall be made unless the Secretary determines that there is reasonable prospect of repayment of the principal and interest by the borrower of the loan.
 (4)Interest rateA loan provided under this section shall bear interest at a fixed rate that is equal or approximately equal, in the determination of the Secretary, to the interest rate for Treasury securities of comparable maturity.
 (5)TermThe term of the loan shall require full repayment over a period not to exceed the lesser of— (A)20 years; or
 (B)90 percent of the projected useful life of the physical asset to be financed by the loan (as determined by the Secretary).
 (6)Use of paymentsPayments of principal and interest on the loan shall— (A)be retained by the Secretary to support energy research and development activities; and
 (B)remain available until expended, subject to such conditions as are contained in annual appropriations Acts.
 (7)No penalty on early repaymentThe Secretary may not assess any penalty for early repayment of a loan provided under this section. (8)Return of unused portionIn order to receive a loan under this section, an eligible entity shall agree to return to the general fund of the Treasury any portion of the loan amount that is unused by the eligible entity within a reasonable period of time after the date of the disbursement of the loan, as determined by the Secretary.
 (9)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the loan shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.
				(c)Rules and procedures; disbursement of loans
 (1)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the loan program under subsection (a).
 (2)Disbursement of loansNot later than 1 year after the date on which the rules and procedures under paragraph (1) are established, the Secretary shall disburse the initial loans provided under this section.
 (d)ReportsNot later than 2 years after the date of receipt of the loan and annually thereafter for the term of the loan, an eligible entity that receives a loan under this section shall submit to the Secretary a report describing the performance of each program and activity carried out using the loan, including itemized loan performance data.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary. 5.Technical assistance and grant program (a)Program (1)In generalThe Secretary, in consultation with the Assistant Secretary for Electricity Delivery and Energy Reliability, shall carry out a technical assistance and grant program (referred to in this section as the program)—
 (A)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, and design energy storage systems; and
 (B)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, and design energy storage systems.
 (2)Technical assistanceThe technical assistance described in paragraph (1) shall include assistance with 1 or more of the following activities relating to energy storage systems:
 (A)Identification of opportunities to use energy storage systems. (B)Assessment of technical and economic characteristics.
 (C)Utility interconnection. (D)Permitting and siting issues.
 (E)Business planning and financial analysis. (F)Engineering design.
 (3)Information disseminationThe information disseminated under paragraph (1)(A) shall include— (A)information relating to the topics described in paragraph (2), including case studies of successful examples;
 (B)computer software for assessment, design, and operation and maintenance of energy storage systems; and
 (C)public databases that track the operation and deployment of existing and planned energy storage systems.
 (b)EligibilityAny nonprofit or for-profit entity shall be eligible to receive technical assistance and grants under the program.
			(c)Applications
 (1)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)Application processThe Secretary shall seek applications for technical assistance and grants under the program— (A)on a competitive basis; and
 (B)on a periodic basis, but not less frequently than once every 12 months. (3)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for—
 (A)facilitating the use of renewable energy resources; (B)strengthening the reliability and resiliency of energy infrastructure to the impact of extreme weather events, power grid failures, and interruptions in supply of fossil fuels;
 (C)improving the feasibility of microgrids or islanding, particularly in rural areas, including high energy cost rural areas;
 (D)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions; and
 (E)maximizing local job creation. (d)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than—
 (1)100 percent of the costs of the initial assessment to identify energy storage system opportunities; (2)75 percent of the cost of feasibility studies to assess the potential for the implementation of energy storage systems;
 (3)60 percent of the cost of guidance on overcoming barriers to the implementation of energy storage systems, including financial, contracting, siting, and permitting issues; and
 (4)45 percent of the cost of detailed engineering of energy storage systems. (e)Rules and procedures (1)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the program.
 (2)GrantsNot later than 120 days after the date of issuance of the rules and procedures for the program, the Secretary shall issue grants under this section.
 (f)ReportsThe Secretary shall submit to Congress and make available to the public— (1)not less frequently than once every 2 years, a report describing the performance of the program under this section, including a synthesis and analysis of the information provided in the reports submitted to the Secretary under section 3(c); and
 (2)on termination of the program under this section, an assessment of the success of, and education provided by, the measures carried out by eligible entities under the program.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for the period of fiscal years 2019 through 2023, to remain available until expended.
			